xxon.&   %   wll00k. Pa&z.2


     7252, OS amende4 Texas JurlsprudsnoeVolww 34
     1%~ 601, 50 C. 3. we   96, Eote 12.'
          Kindly ensit UB to oonflm the above tel~&raa
to you en4 the opfaloo thamin exp~e8mQ. .Wtiole 7252,
V8rmn*fi Civil 8tatute8, at the ttz4eof ymr op91103 re-
qUOBt# mud allfolloum
           TEaoh Mmooor and Colleotor of Tama tray
     appoint one or mom deFutien to and?& bin in the
     lnno a a r .mnt
                 an4 aalleation of taxes, an4 nay ro-
     quiz-0tmab bond *of3 the permm so agpolntwl,PS
     he decnaaneeserery Sor hie inddt       an4 th0
     Xssensor end Colleator of Tuou uhSIl in an OaBM
     be liable sad aooountabla for the psooea4inQll uad
     Id~OO?idUOf in Offi   Or hi8 depUti08; and the Qw
     tlua appoint& ln loeerdanoe dth the yoo*id~~a
     oi thl8AutieleMml.l QoanQ ~&~m~&rllthf~d~tiw~
     iapcmdmulr0f&reQb~       lawa~Aueu8ormd      Ool-
     le&om of Truest am% all (Potaof suah Qeputiea
     done in eonf'on~$~tithlrrwsallhcl~bin4~snQ
     vallQutlfQu~ebytheAaawmornnd          Colloato~of
     Tuesinpsrmoa,.      0 .*
         =hr.ticilnw’6 drputiss,.as dqautiee .shiu$it,km4
beon&oqtiiredtotaWtho     oathofoi"Narun4or~Hiole6l%9,
Mvl004 OlTilBtatAxt.8. .tbQar&rtlolau, dkorlaa16, Of she
Caudtutlim     he *u rlne the AusauaoraaQ Collector01 Tama
a ndhla Qe& les
              .mr l         to aolleot
                  suth m ta .4                    tuo s.
                        Taaao vsJcthwrla, 13 Tmc. SC?;
                                                     TLr
=t”*p    ”“”er 1.9~Tu.
       axaaQer* fle-*497; me0      m* Bmoke 42 Tsr. 62g
HI&     vse stnte, 67 se w. btb)       rar.&oh      band wu
mt$ll liable in au* of default       the part of the man ha
ha4 8ppo&te4 ml hl~aaeptw5e      56 c. 3. 95. 'Jithoutlntl-
matins  that them m6m were not Qs ,fWr OffioerS is ths ft&leet
aoa~e, we upmae    the Opihx~   that   they   ~81’8 at leant   de
facto oftleerfs aad tmpammd to aooept tax Bancg an4 leaue
valid moeiptn theretor durlnflthe pesio4 lriqillred
                                                  about.